Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In response to an Office action mailed on 04/20/2022 ("04-20-22 OA"), the Applicant (i) amended the previously-indicated allowable claim 8 into an independent claim to include the limitations of the base claim 1 and the intervening claim 7 and then canceled claim 1, (ii) amended the previously-indicated allowable claim 19 into an independent claim to include to the limitations of the base claim 1, (iii) amended the previously-indicated allowable claim 20 into an independent for to include the limitations of the base claim 1 and the intervening claim 19, (iv) amended claims 2-7, 9 and 12-18, and (v) amended the title on 07/19/2022 ("07-19-22 Response.") 
Currently, claims 2-20 are pending. 


Response to Arguments
Applicant’s amendments to the title have overcome the objection to the Specification as set forth starting on page 2 under line item number 1 of the 04-20-22 OA.
Applicant's cancelation of claim 1 and amendments to the independent claim 2 have overcome the 35 U.S.C. 112(b) rejection of claims 1-20 set forth starting on page 3 under line item number 2 of the 04-20-22 OA.
Applicant's cancelation of the independent claim 1 and rewriting previously-indicated allowable claims 8,16 and 20 in independent form have overcome the prior-art rejections based at least in part by the primary reference Chang set forth starting on page 3 under line item numbers 3, 4 and 5 of the 04-20-22 OA.
Applicant's cancelation of the independent claim 1 and rewriting previously-indicated allowable claims 8,16 and 20 in independent form have overcome the nonstatutory provisional double patenting rejection of claim 1 as being unpatentable over claim 5 of the Parent Patent set forth starting on page 11 under line item number 6 of the 04-20-22 OA.

Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claim 8 is allowed, because the previously-indicated allowable claim 8 has been amended in an independent form to include the limitations of the previously-presented base claim 1 and the previously-presented intervening claim 7.
Claims 2-6 and 15-18 are allowed, because they depend from the allowed independent claim 8.

Independent claim 19 is allowed, because the previously-indicated allowable claim 19 has been amended in an independent form to include the limitations of the previously-presented base claim 1.
Claims 7 and 9-14 are allowed, because they depend from the allowed independent claim 19.

Independent claim 20 is allowed, because the previously-indicated allowable claim 20 has been amended in an independent form to include the limitations of the previously-presented base claim 1 and the previously-indicated allowable claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        27 July 2022